      Case 1:18-cv-00106-SPW-TJC Document 63 Filed 04/30/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

ESTATE OF SEAN PATRICK                          CV 18-106-BLG-SPW-TJC
O’BRIEN, ROBIN LARSON, and
K.O., a minor child, by and through
Personal Representative Robin Larson,          ORDER

                       Plaintiffs,

vs.

CITY OF LIVINGSTON, a political
subdivision of the State of Montana,
KEVIN ENGLE, ANDREW
EMANUEL, DALE JOHNSON, and
JOHN DOES 1-10,

                       Defendants.

      Plaintiffs have filed an unopposed motion for substitution. (Doc. 62.) Good

cause appearing, IT IS HEREBY ORDERED that Plaintiffs’ motion is

GRANTED. The Estate of Keelin O’Brien shall be substituted in place of Plaintiff

K.O., a minor child.

DATED this 30th day of April, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
